In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  14-­‐‑1657  
CRYSTAL  KEITH,  
                                                             Petitioner-­‐‑Appellant,  
                                           v.  

DEANNE   SCHAUB,   Warden,   Taycheedah   Correctional   Institu-­‐‑
tion,  
                                          Respondent-­‐‑Appellee.  
                           ____________________  

                Appeal  from  the  United  States  District  Court  
                         for  the  Eastern  District  of  Wisconsin.  
        No.  12-­‐‑C-­‐‑559  —  William  E.  Callahan,  Jr.,  Magistrate  Judge.  
                           ____________________  

  ARGUED  NOVEMBER  3,  2014  —  DECIDED  NOVEMBER  14,  2014  
                ____________________  

  Before   WOOD,   Chief   Judge,   and   EASTERBROOK   and  
HAMILTON,  Circuit  Judges.  
     EASTERBROOK,  Circuit  Judge.  Crystal  Keith  was  sentenced  
to   imprisonment   for   reckless   homicide   after   a   jury   found  
that  she  had  killed  Christopher,  a  13-­‐‑month-­‐‑old  baby  in  her  
care.  Keith  called  911  and  told  the  operator  that  she  had  “just  
killed  a  baby.”  During  a  videotaped  interview  she  admitted  
2                                                                                No.  14-­‐‑1657  

      hitting  Christopher  to  make  him  stop  crying,  lifting  Christopher  
      by   his   feet   and   placing   his   body   weight   on   his   head,   slapping  
      and  choking  Christopher,  and  attempting  to  resuscitate  Christo-­‐‑
      pher  by  inserting  her  finger  and  a  hairbrush  down  his  throat  to  
      induce  vomiting.  Keith  also  provided  details  of  the  various  ways  
      in  which  she  abused  C.T.  [a  second  child  in  her  care],  including  
      burning   C.T.’s   feet   with   hot   water,   hitting   C.T.’s   feet   so   much  
      that  Keith  began  covering  C.T.’s  feet  with  socks  to  avoid  anyone  
      noticing   her   injuries,   and   slapping   C.T.   so   hard   that   Keith   cov-­‐‑
      ered   C.T.’s   face   with   a   scarf   to   prevent   Keith’s   husband,   Re-­‐‑
      ginald,  from  noticing.  

State  v.  Keith,  2011  WI  App.  99  ¶2.  Keith  applied  for  a  writ  of  
habeas   corpus   under   28   U.S.C.   §2254,   contending   that   the  
state  trial  judge  unduly  limited  the  testimony  of  a  psycholo-­‐‑
gist.  The  district  court  denied  the  petition.  
      The  trial  judge  allowed  Michael  Kula,  the  psychologist,  
      to   testify   about   his   diagnoses   and   the   general   characteristics   of  
      people  with  those  diagnoses,  but  did  not  allow  Dr.  Kula  to  testi-­‐‑
      fy   about   Keith’s   history   of   abuse.   Dr.   Kula   then   testified,   in   the  
      presence  of  the  jury,  that  Keith  suffered  from  a  schizoid  person-­‐‑
      ality  disorder,  major  depressive  disorder,  general  anxiety  disor-­‐‑
      der,   post-­‐‑traumatic   stress   disorder,   and   obsessive-­‐‑compulsive  
      disorder.  Dr.  Kula  also  testified  that  Keith  had  an  IQ  of  74.  

2011  WI  App.  99  ¶15.  The  judge  did  not  allow  Kula  to  testify  
about  Keith’s  mental  state  on  the  day  Christopher  died.  The  
judge  thought  Keith’s  history  (she  had  been  beaten  and  sex-­‐‑
ually  abused  as  a  child)  and  its  consequences  irrelevant  to  a  
charge   of   reckless   homicide   and   barred   by   the   doctrine   of  
State  v.  Morgan,  195  Wis.  2d  388,  410  (Wis.  App.  1995),  under  
which  a  psychologist  or  psychiatrist  “may  not  give  his  or  her  
opinion  on  the  issue  of  capacity  to  form  intent  if  that  opinion  
rests   in   whole   or   in   part   on   the   defendant’s   mental   health  
history.”   (Morgan   interprets   Steele   v.   State,   97   Wis.   2d   72  
No.  14-­‐‑1657                                                                  3  

(1980),   and   State   v.   Flattum,   122   Wis.   2d   282   (1985).   State  
courts   sometimes   call   its   approach   the   Steele–Flattum   doc-­‐‑
trine.)   Keith   maintains   that,   by   excluding   some   of   Kula’s  
proposed  testimony,  the  state  judiciary  violated  her  constitu-­‐‑
tional  right  to  present  a  defense  to  the  charge  she  was  facing.  
      To  the  extent  the  state  judiciary  held  part  of  Kula’s  testi-­‐‑
mony  inadmissible  as  irrelevant,  it  was  making  a  decision  of  
state   law.   A   federal   court   cannot   second-­‐‑guess   the   state  
about  the  elements  of  a  state  offense  and  what  testimony  is  
or   isn’t   relevant.   See,   e.g.,   Bradshaw   v.   Richey,   546   U.S.   74  
(2005);   Gilmore   v.   Taylor,   508   U.S.   333   (1993);   Estelle   v.  
McGuire,  502  U.S.  62  (1991).  In  Wisconsin  reckless  homicide  
is   a   general-­‐‑intent   crime,   which   means   that   Keith   could   be  
convicted  without  proof  that  she  wanted  Christopher  to  die;  
the  prosecutor  had  to  prove  that  she  knew  what  she  was  do-­‐‑
ing   to   Christopher   and   understood   the   potential   conse-­‐‑
quences   but   did   not   need   to   prove   that   she   had   any   other  
knowledge  or  intent.  The  state  courts  concluded  that  events  
in   Keith’s   childhood   would   not   shed   light   on   the   questions  
relevant   under   state   law.   That   decision   does   not   present   a  
federal  question.  
     To  the  extent  the  state  judiciary  relied  on  the  doctrine  of  
Morgan  there  is  a  potential  federal  issue,  because  Morgan  ex-­‐‑
cludes  some  testimony  about  a  defendant’s  state  of  mind  at  
the   time   of   the   offense   that   could   be   relevant,   as   state   law  
defines  the  crime.  But  Wisconsin  is  not  alone  in  limiting  the  
extent  to  which  mental-­‐‑health  professionals  can  testify  about  
a   defendant’s   mental   state   at   the   time   of   the   crime,   or   the  
reasons   for   that   mental   state.   Federal   Rule   of   Evidence  
704(b),  adopted  in  the  aftermath  of  John  Hinckley’s  attempt  
to   assassinate   President   Reagan,   provides   that   “an   expert  
4                                                                 No.  14-­‐‑1657  

witness   must   not   state   an   opinion   about   whether   the   de-­‐‑
fendant  did  or  did  not  have  a  mental  state  or  condition  that  
constitutes  an  element  of  the  crime  charged  or  of  a  defense.”  
Rule  704(b),  which  treats  a  defendant’s  intent  as  a  matter  for  
lay   rather   than   expert   decision,   has   been   sustained   against  
constitutional  challenge.  See  United  States  v.  Abou-­‐‑Kassem,  78  
F.3d  161  (5th  Cir.  1996);  United  States  v.  Austin,  981  F.2d  1163  
(10th  Cir.  1992);  United  States  v.  Blumberg,  961  F.2d  787  (11th  
Cir.   1992).   And   we   held   in   Morgan   v.   Krenke,   232   F.3d   562  
(7th  Cir.  2000);  Haas  v.  Abrahamson,  910  F.2d  384,  398  (7th  Cir.  
1990);   and   Muench   v.   Israel,   715   F.2d   1124,   1144–45   (7th   Cir.  
1983),   that   Wisconsin’s   limits   on   expert   testimony   about   a  
defendant’s  mental  state  likewise  are  constitutional.  
     Keith  does  not  contest  any  of  these  decisions.  Instead  she  
contends  that  they  are  distinguishable  because  they  concern  
the  use  of  expert  evidence  in  prosecutions  for  specific-­‐‑intent  
offenses,  such  as  premeditated  murder,  while  reckless  homi-­‐‑
cide  is  a  general-­‐‑intent  crime.  It  is  not  clear  to  us  why  expert  
evidence   about   a   defendant’s   mental   state   (and   the   circum-­‐‑
stances   that   produced   it)   should   be   more   admissible   when  
the  accused’s  mental  state  plays  a  lesser  role.  The  proposed  
difference   sounds   topsy-­‐‑turvy;   why   should   a   state   be   al-­‐‑
lowed  to  exclude  expert  evidence  when  it  is  directly  on  point  
(for  a  specific-­‐‑intent  crime)  but  required  to  admit  it  when  it  
is  at  best  marginally  relevant  (for  a  general-­‐‑intent  crime)?  
     At   all   events,   we   cannot   create   a   specific-­‐‑intent   versus  
general-­‐‑intent   difference   in   collateral   review   under  
§2254(d)(1),  which  allows  a  federal  court  to  issue  a  writ  only  
when  the  state  court’s  decision  “was  contrary  to,  or  involved  
an   unreasonable   application   of,   clearly   established   Federal  
law,   as   determined   by   the   Supreme   Court   of   the   United  
No.  14-­‐‑1657                                                                   5  

States”.   The   Supreme   Court   has   never   “clearly   established”  
Keith’s   proposed   distinction   between   the   use   of   expert   evi-­‐‑
dence  in  specific-­‐‑intent  and  general-­‐‑intent  situations.  Indeed,  
the  Supreme  Court  has  not  “clearly  established”  that  expert  
testimony   about   the   defendant’s   mental   state   and   the   rea-­‐‑
sons  leading  to  it  must  be  admitted  in  any  non-­‐‑capital  prose-­‐‑
cution.  
    That  is  why  Keith  invokes  the  generic  “right  to  present  a  
defense”  rather  than  a  concrete  rule  about  expert  testimony.  
Yet   the   Supreme   Court   has   concluded   that   §2254(d)(1)   for-­‐‑
bids   framing   the   theory   at   such   a   high   level   of   generality.  
Nevada   v.   Jackson,   133   S.   Ct.   1990   (2013),   is   particularly   in-­‐‑
structive,   because   a   court   of   appeals   proceeded   exactly   as  
Keith  asks  us  to.  A  state  court  had  excluded  some  evidence;  
the  court  of  appeals  issued  a  writ  of  habeas  corpus  after  con-­‐‑
cluding  that  the  state  judiciary  violated  the  right  to  present  a  
defense;   the   Supreme   Court   reversed,   observing   that   “[b]y  
framing   our   precedents   at   such   a   high   level   of   generality,   a  
lower  federal  court  could  transform  even  the  most  imagina-­‐‑
tive   extension   of   existing   case   law   into   ‘clearly   established  
Federal   law,   as   determined   by   the   Supreme   Court.’”   Id.   at  
1994.  The  right  question,  Jackson  held,  is  whether  decisions  of  
the  Supreme  Court  establish  that  the  particular  decision  the  
state   judiciary   reached   is   forbidden.   The   Justices   stated   in  
Jackson   that   this   meant   decisions   about   the   admissibility   of  
the  sort  of  evidence  the  defense  had  proffered.  See  also,  e.g.,  
Lopez   v.   Smith,   No.   13–946   (U.S.   Oct.   6,   2014),   slip   op.   5–6;  
Marshall  v.  Rodgers,  133  S.  Ct.  1446,  1450–51  (2013);  Parker  v.  
Matthews,  132  S.  Ct.  2148,  2155–56  (2012).  
   That  is  equally  so  here.  Keith  does  not  identify  any  deci-­‐‑
sion   by   the   Supreme   Court   establishing   that   judges   in   non-­‐‑
6                                                                    No.  14-­‐‑1657  

capital  criminal  trials  must  admit  expert  evidence  about  the  
defendant’s   state   of   mind   or   history   of   being   abused   as   a  
child.  Section  2254(d)(1)  therefore  has  not  been  satisfied.  
     A   few   words   are   in   order   about   why   we   have   applied  
§2254(d),  which  governs  only  if  the  federal  “claim  was  adju-­‐‑
dicated  on  the  merits  in  State  court  proceedings”.  Keith  ob-­‐‑
serves   that   the   state’s   appellate   court   did   not   discuss   the  
right  to  present  a  defense  and  maintains  that  §2254(d)  there-­‐‑
fore  is  irrelevant.  Yet  the  lack  of  discussion  does  not  take  the  
statute  out  of  the  picture.  A  claim  has  been  “adjudicated”  if  
it  was  presented  and  rejected,  whether  or  not  the  state  court  
chose  to  give  reasons  or  indeed  even  mention  the  contention.  
See  Harrington  v.  Richter,  131  S.  Ct.  770,  783–85  (2011);  John-­‐‑
son  v.  Williams,  133  S.  Ct.  1088,  1094–97  (2013).  
     Counsel   for   Wisconsin   contends   that   the   state   court   did  
not  discuss  the  right  to  present  a  defense  because  Keith  her-­‐‑
self   did   not   do   so   at   trial   or   on   direct   appeal   and   therefore  
has   defaulted   the   contention,   unless   revived   through   the  
lens  of  ineffective  assistance,  an  argument  that  Keith’s  briefs  
in  this  court  do  not  advance.  If  the  state  appellate  court  had  
found  that  the  claim  had  been  defaulted  as  a  matter  of  state  
law,  then  even  the  degree  of  review  allowed  by  §2254(d)(1)  
would   be   unavailable.   But   the   state   itself   forfeited   this   ar-­‐‑
gument  by  not  raising  it  in  the  district  court.  Since  the  state  
judiciary   conclusively   rejected   all   of   the   arguments   Keith  
presented,  §2254(d)(1)  applies.  
No.  14-­‐‑1657                                                                 7  

     And   even   if   we   were   to   use   Keith’s   preferred   level   of  
generality,   bypass   §2254(d)(1),   and   ask   whether   she   was   al-­‐‑
lowed   to   present   a   mental-­‐‑state   defense,   the   answer   would  
be   yes.   The   trial   judge   allowed   Kula   to   deliver   most   of   his  
proposed  testimony.  Keith  had  a  fundamentally  fair  trial.  
                                                                     AFFIRMED